                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

JAMES MCALPHIN,                                                                      PLAINTIFF
ADC #88328

v.                                  Case No. 5:17-cv-00176-KGB/JTR

ARKANSAS DEPARTMENT
OF CORRECTION                                                                       DEFENDANT

                                             ORDER

       Before the Court is the Recommended Disposition filed by United States Magistrate J.

Thomas Ray (Dkt. No. 9). Plaintiff James McAlphin filed timely objections to the Recommended

Disposition (Dkt. No. 10). After a review of the Recommended Disposition and Mr. McAlphin’s

objections, as well as a de novo review of the record, the Court adopts the Recommended

Disposition in its entirety (Dkt. No. 9).

       Mr. McAlphin’s sole objection is that he should not be required to pay the filing fee (Dkt.

No. 10). Mr. McAlphin contends that “this was never a [42 U.S.C. §] 1983 lawsuit.” (Id.). The

Court disagrees. Mr. McAlphin’s original filing, while styled as a “motion for contempt of court,”

sought injunctive, declaratory, and monetary relief for the Arkansas Department of Correction’s

(“ADC”) alleged use of punitive isolation. Furthermore, Mr. McAlphin filed a petition for leave

to proceed in forma pauperis, in which he stated that he “has prepared and desires to file with this

Court a 42 U.S.C. [§] 1983 lawsuit.” (Dkt. No. 3, ¶ 1). Accordingly, the Court construes Mr.

McAlphin’s “motion for contempt of court” as a complaint for relief under § 1983 and will not

excuse him from paying the filing fee.

       The Court therefore dismisses with prejudice Mr. McAlphin’s case for failing to state a

claim upon which relief may be granted. The Court finds that this dismissal shall count as a
“strike” pursuant to 28 U.S.C. § 1915(g). The Court also certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from this Order would not be in good faith.

       It is so ordered this 29th day of October, 2018.



                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
